Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2008

Bartlette v. Kmart Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3716




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Bartlette v. Kmart Corp" (2008). 2008 Decisions. Paper 1053.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1053


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                       No. 07-3716
                      _____________

                  ILEASE BARTLETTE,

                                   Appellant,

                              v.

            KMART CORPORATION, ET AL.,

                                   Appellee.


                      _____________

         Appeal from the Order of the District Court
                     of the Virgin Islands
                         (02-cv-00100)
         District Judge: Honorable Curtis V. Gomez
                        ____________

        Submitted Under Third Circuit L.A.R. 34.1(a)
                     on May 6, 2008
                     ____________

Before: RENDELL, FUENTES, and CHAGARES, Circuit Judges.
                  (Filed: June 5, 2008 )




                         OPINION




                             -1-
FUENTES, Circuit Judge.

       The District Court granted Kmart’s motion to dismiss Ilease Bartlette’s action

upon determining that its commencement violated the automatic stay provision in the

Bankruptcy Code. See 11 U.S.C. § 362(a)(1). We will affirm.

       Bartlette filed a complaint on May 28, 2002, alleging that Kmart improperly

terminated her employment. She sought monetary damages for violation of the

Americans with Disabilities Act, the Civil Rights Act, the Age Discrimination in

Employment Act, breach of contract, wrongful discharge, and intentional infliction of

emotional distress. However, on January 22, 2002, following Bartlette’s termination, but

before she filed her complaint, Kmart petitioned for relief under Title 11 of the United

States Bankruptcy Code with the United States Bankruptcy Court for the Northern

District of Illinois, Eastern Division.

       Kmart moved to dismiss Bartlette’s complaint arguing that, among other things, it

was void under 11 U.S.C. § 362(a)(1). Under § 362(a)(1), Kmart’s bankruptcy petition

“operate[d] as a stay, applicable to all entities, of — (1) the commencement or

continuation, including the issuance or employment of process, of a judicial,

administrative, or other action or proceeding against the debtor that was or could have

been commenced before the commencement of the case under this title.”

       The District Court granted Kmart’s motion, noting that Bartlette’s claims arose

before Kmart’s petition, Bartlette did not receive relief from the automatic stay under §


                                            -2-
362(a)(1), and “any action from [the District Court] against the debtor would be void ab

initio.” Supp. Jt. App. 4 & n.2.1 Bartlette, proceeding pro se, appealed to this Court. We

have jurisdiction pursuant to 28 U.S.C. § 1291.

       “Consolidating all pre-petition claims against the debtor in one collective

proceeding before a bankruptcy court is the essence of bankruptcy.” Maritime Elec. Co.

v. United Jersey Bank, 959 F.2d 1194, 1207 (3d Cir. 1991). Permitting creditors to

continue filing claims against the debtor outside of the bankruptcy proceedings would

defeat this purpose. As such, actions taken in violation of the automatic stay provision

are voidable. See In re Siciliano, 13 F.3d 748, 750 (3d Cir. 1994); Lampe v. Xouth, Inc.,

952 F.2d 697, 700 (3d Cir. 1992). Moreover, “[o]nly the bankruptcy court with

jurisdiction over a debtor’s case has the authority to grant relief from the stay of judicial

proceedings against the debtor.” Maritime Elec. Co., 959 F.2d at 1204. In this case, as

the District Court noted, there is no indication that Bartlette ever received relief from the

automatic stay, which would have permitted her to initiate this action.2 The District

Court did not err in dismissing the complaint.

       1
       The District Court also found that the Bankruptcy Court’s confirmation of
Kmart’s reorganization plan bars the continuation of this case. For the reasons stated in
our opinion, we find it unnecessary to reach this issue.
       2
        In fact, the record shows that in July 2002 Bartlette, with the assistance of
counsel, filed a proof of claim with the Bankruptcy Court. See Supp. Jt. App. 18. We
note that the District Court erred in finding that no such claim was filed, although this
mistake was harmless. While it appears that her claim was ultimately denied, the
Bankruptcy Court, not the District Court of the Virgin Islands, was the correct forum in
which to pursue her claim.

                                             -3-
For the foregoing reasons, we will affirm.




                                    -4-